Exhibit 77(c) Matters submitted to a Vote of Security Holders On January 22, 2009, a Special Meeting of Shareholders for ING Global Science and Technology Fund was held at which the shareholders were asked to (1) approve an Agreement and Plan of Reorganization ("Reorganization Agreement") by and between ING Global Science and Technology Fund and ING MidCap Opportunities Fund, providing for the reorganization of ING Global Science and Technology Fund with and into ING MidCap Opportunities Fund and (2) subject to shareholder approval of the Reorganization Agreement, approve an investment sub-advisory agreement between ING Investments, LLC, ING Global Science and Technology Fund's investment adviser, and ING Investment Management Co. ("ING IM"), pursuant to which ING IM would serve as the sub-adviser to ING Global Science and Technology Fund during a transition period until the Reorganization is consummated Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares Voted ING Global Science and Technology Fund 1 2 The Shareholder meeting for ING Global Science and Technology Fund was adjourned to January 30, 2009. Proposal Shares voted for Shares voted against or withheld Shares abstained Total Shares
